                                                         1    JAMES P. KEMP, ESQ.
                                                          2   Nevada Bar No.: 6375
                                                              VICTORIA L. NEAL, ESQ.
                                                          3   Nevada Bar No.: 13882
                                                              KEMP & KEMP, Attorneys at Law
                                                          4
                                                              7435 W. Azure Drive, Suite 110
                                                              Las Vegas, Nevada 89130
                                                          5
                                                              (702) 258-1183/258-6983(fax)
                                                          6   jp@kemp-attorneys.com
                                                              vneal@kemp-attorneys.com
                                                          7

                                                          8                             UNITED STATES DISTRICT COURT

                                                          9                                    DISTRICT OF NEVADA
                                                              Attorneys for Plaintiff
                                                              Eric Scheumann                           ***
                                                         10

                                                         11 ERIC SCHEUMANN, an individual,             ) Case No.: 2:18-cv-01772-JCM-NJK
                                                                                                       )
                                                         12                 Plaintiff,                 )
                                                                      vs.                              ) STIPULATION AND ORDER TO AMEND
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                         13                                            ) COMPLAINT IN COMPLIANCE WITH
                                                                                                         FED.R.CIV.P 15(a)(2)
                   7435 W. Azure Drive, Suite110
                   LAS VEGAS, NEVADA 89130




                                                              CITY OF LAS VEGAS; DOES I though X,      )
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         14   inclusive; ROE CORPORATIONS I through X, )
                                                         15   inclusive,                               )
                                                                                                       )
                                                         16                 Defendant.                 )

                                                         17
                                                                     Plaintiff ERIC SCHEUMANN, by and through his counsel of record James P. Kemp,
                                                         18
                                                              Esq., and Victoria L. Neal, Esq., of Kemp & Kemp, and Defendant CITY OF LAS VEGAS, by
                                                         19
                                                              and through Bradford R. Jerbic, Esq., and Jack O. Eslinger, Esq., of the City of Las Vegas,
                                                         20
                                                              hereby stipulate to Plaintiff filing an Amended Complaint in compliance with Fed.R.Civ.P
                                                         21
                                                              15(a)(2). In accordance with ECF No. 16 – Discovery Plan and Scheduling Order, Plaintiff will
                                                         22   file his Amended Complaint on or before May 15, 2019.
                                                         23   …
                                                         24   …
                                                         25   …
                                                         26   …
                                                         27   …
                                                         28
                                                                                                         1
                                                          1           After Plaintiff’s Amended Complaint has been filed, Defendant will have the opportunity
                                                          2    to file an Answer in accordance with the Rules.

                                                          3           IT IS SO STIPULATE.

                                                          4
                                                              Dated this 6th of May, 2019                  Dated this 6th of May, 2019
                                                          5

                                                          6
                                                               Respectfully submitted,                      Respectfully submitted,
                                                          7

                                                          8
                                                              /s/ Victoria L. Neal                           /s/ Jack O. Eslinger
                                                          9   James P. Kemp, Esq.                           Bradford R. Jerbic, Esq.
                                                              Victoria L. Neal, Esq.                        Jack O. Eslinger, Esq.
                                                         10
                                                              KEMP & KEMP                                   COUNSEL, CITY OF LAS VEGAS
                                                         11   7435 W. Azure Drive, Suite 110                495 South Main Street, Sixth Floor
                                                              Las Vegas, NV 89130                           Las Vegas, NV 89101
                                                         12
                                                            Attorneys for Plaintiff                         Attorneys for Defendant
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                         13 Eric Scheumann                                  City of Las Vegas
                   7435 W. Azure Drive, Suite110
                   LAS VEGAS, NEVADA 89130
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         14

                                                         15
                                                                                                   IT IS SO ORDERED.
                                                         16
                                                         17
                                                                                                                                 May 7 2019.
                                                                                                           Dated: _____________________,
                                                         18

                                                         19

                                                         20
                                                                                                           _______________________________________
                                                         21                                                UNITED STATES MAGISTRATE JUDGE
                                                                                                           NANCY J. KOPPE
                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28
                                                                                                           2
